 Case 2:21-cv-00034-JRG Document 76 Filed 06/24/21 Page 1 of 4 PageID #: 612




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



 BARKAN WIRELESS IP HOLDINGS,
 L.P.,

        Plaintiff,
                                                           Civil Action No. 2:21-cv-00034-JRG
                        V.
                                                           JURY TRIAL DEMANDED
 T-MOBILE US, INC., T-MOBILE USA,
 INC., and NOKIA OF AMERICA
 CORPORATION,

        Defendant.


                                 NOTICE OF COMPLIANCE

       Defendants T-Mobile US, Inc., T-Mobile USA, Inc., and Nokia of America Corporation

(collectively, “Defendants”) hereby notify the Court that it has served its Invalidity Contentions,

pursuant to P.R. 3-3 and 3-4, upon Plaintiff’s counsel via electronic mail on June 23, 2021.


Dated: June 24, 2021                         Respectfully submitted,

                                               /s/ John D. Haynes
                                               Deron R. Dacus (Texas Bar No. 00790553)
                                               THE DACUS LAW FIRM, P.C.
                                               821 ESE Loop 323, Suite 430
                                               Tyler, TX 75701
                                               Telephone: (903) 705-1171
                                               Facsimile: (903) 581-2543
                                               ddacus@dacusfirm.com

                                               John D. Haynes
                                               Holly H. Saporito
                                               ALSTON & BIRD LLP
                                               One Atlantic Center
                                               1201 West Peachtree Street, Suite 4900
                                               Atlanta, GA 30309
                                               Telephone: (404) 881-7000
                                               Facsimile: (404) 881-7777
                                               john.haynes@alston.com
Case 2:21-cv-00034-JRG Document 76 Filed 06/24/21 Page 2 of 4 PageID #: 613




                                    holly.saporito@alston.com

                                    Darlena H. Subashi
                                    ALSTON & BIRD LLP
                                    90 Park Avenue
                                    New York, NY 10016
                                    Telephone: (212) 210-9400
                                    Facsimile: (212) 210-9444
                                    darlena.subashi@alston.com

                                    Adam B. Ahnhut
                                    ALSTON & BIRD LLP
                                    2200 Ross Ave, Suite 2300
                                    Dallas, TX 75201
                                    Telephone: (214) 922-3453
                                    Facsimile: (214) 922-3899
                                    adam.ahnhut@alston.com

                                    Counsel for Defendant
                                    Nokia of America Corporation




                                     2
Case 2:21-cv-00034-JRG Document 76 Filed 06/24/21 Page 3 of 4 PageID #: 614




                                         /s/ Matthew W. Cornelia
                                         David E. Finkelson (pro hac vice)
                                         Lead Attorney
                                         MCGUIREWOODS LLP
                                         800 East Canal Street
                                         Richmond, VA 23219-3916
                                         Tel: (804) 775-1000
                                         Fax: (804) 698-2016
                                         dfinkelson@mcguirewoods.com

                                         Jason W. Cook
                                         Texas State Bar No. 24028537
                                         Matthew W. Cornelia
                                         Texas State Bar No. 24097534
                                         MCGUIREWOODS LLP
                                         2000 McKinney Avenue, Suite 1400
                                         Dallas, TX 75201
                                         Tel: (214) 932-6400
                                         Fax: (214) 932-6499
                                         jcook@mcguirewoods.com
                                         mcornelia@mcguirewoods.com

                                         Robert W. Weber
                                         Texas State Bar No. 21044800
                                         SMITH WEBER, L.L.P.
                                         5505 Plaza Drive
                                         PO Box 6167
                                         Texarkana, Texas 75503
                                         Tel: (903) 223-5656
                                         Fax: (903) 223-5652
                                         bweber@smithweber.com

                                         Counsel for Defendants
                                         T-Mobile US, Inc. and
                                         T-Mobile USA, Inc.




                                     3
 Case 2:21-cv-00034-JRG Document 76 Filed 06/24/21 Page 4 of 4 PageID #: 615




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of June, 2021, I electronically filed the foregoing

Notice of Compliance with the Clerk of Court using the CM/ECF system, which will automatically

send notification of such filing upon Counsel of Record.



                                             /s/ John D. Haynes
                                            John D. Haynes




                                               4
